PER CURIAM.
This matter is before the Court on Petitions of the Criminal Procedure Rules Committee of The Florida Bar and the Conference of Circuit Judges of Florida to amend Rule 3.390(a), Florida Rules of Criminal Procedure.
The Court does not deem this matter an emergency for consideration outside the regular four year cycle pursuant to Rule 2.130(a), Florida Rules of Judicial Administration.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, MCDONALD and EHRLICH, JJ., concur.
ALDERMAN, J., dissents with opinion.